Citation Nr: 1114115	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  09-29 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for hereditary hemorrhagic telangiectasia (HHT) with recurring nose bleeds.  


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to September 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Pittsburgh, Pennsylvania Department of Veterans' Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's service-connected HHT with recurring nose bleeds is manifested by daily epistaxis, as well as discharge, crusting, bleeding, pain and the taking of a prolonged silver nitrate cautery, after repeated surgeries.


CONCLUSION OF LAW

The criteria for a 50 percent evaluation for HHT with recurring nose bleeds have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6599-6512 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  However, in the current matter, the Board finds that the Veteran's symptoms have been consistent since the claim was filed and no staging is necessary.  

Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, pertaining to his claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Veteran's service-connected HHT with recurring nose bleeds has been evaluated as 10 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code under Diagnostic Code 6599-6512 (2010), which is analogous to some of the symptoms suffered with sinusitis.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  In the selection of diagnostic codes assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diagnostic Code 6599 refers to what was previously referred to as other disease of the nose or throat and is not associated with any specific rating criteria.  See 38 C.F.R. §§ 4.27, 4.97.  The additional code is shown after a hyphen. 38 C.F.R. § 4.27 (2010).  

Under the General Rating Formula for sinusitis, a 10 percent evaluation is assigned with evidence of one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.   A 30 percent rating evaluation is assigned with evidence of three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is evaluation is assigned with evidence of radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  Per the Note to this Diagnostic Code, an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  See 38 C.F.R. § 4.97, Diagnostic Code 6512 (2010).

The Veteran submitted private medical records which reflect frequent office visits for his HHT during the appeal period.  The most salient of these reports, to include those reports which detail surgical procedures related to the Veteran's claim, are discussed below.  Although some procedures appear to have occurred prior to the current appellate period, the Board notes that the pertinent rating criteria necessitates the discussion of "repeated surgeries," and the evidence noted prior to the appellate period is analyzed accordingly.

A December 2005 U.S. Army doctor notes that the Veteran was undergoing repeated treatment by the otolaryngology service.  The doctor indicates that the Veteran has daily episodic nosebleeds that lead to a chronic anemic condition and requires twice yearly surgery for HHT.  The doctor notes that this is a condition that can be lethal if not well-managed.  It accounts for daily epistaxis and yearly gastrointestinal bleeds and hemoptysis.  He also notes that the condition with be lifelong with no immediate cure and requiring quarterly visits with otolarynology with twice yearly treatment.  

Treatment records (from a U.S. military hospital) from January 2006 to May 2008 show the Veteran suffering from epistaxis daily and treating with silver nitrate cautery.  Some symptoms included oozing and scabbing.  

A U.S. Army medical examiner provided a report in May 2008.  She noted that she was familiar with the Veteran's condition.  Specifically she notes that he must obtain treatment (silver nitrate cautery) at least every 10 to 14 days, evidence of multiple nasal scabs is present, he must use medication everyday and he has more than 6 non-incapacitating episodes per year.  The examiner opined that the prolonged silver nitrate cautery is comparable to antibiotic treatment and that the Veteran develops headaches, pain and purulent nasal discharge if he does not use his allergy medication, loratadine and Acquaphor.  The examiner noted in her opinion that the Veteran exceeds the requirements for a 30 percent disability rating due to the mortality possibility of HHT and the chronicity of treatments.  

Treatment records (from a U.S. military hospital) from June 2008 to July 2009 show the Veteran's treatment for HHT symptoms, including nasal septum abnormalities and crustiness.  These records note a long history of multiple nasal surgeries, including at least 3 laser surgeries, a septoplasty to create scar and the placement of a septal button.  The Veteran was still reporting epistaxis, but that it was occurring 1 time a day and less profuse.  Records show continual dry bloody crust and dark bloody mucus in both cavities.  

A U.S. Army Staff Otolaryngologist sent in a July 2009 letter where he notes that the Veteran has HHT that has been treated by multiple surgical procedures.  The doctor notes that the Veteran ended up with a large nasal septal perforation with recurrent hemorrhage for both nasal cavities and received a plastic button plugging up the perforation.  The otolaryngologist also indicates that the Veteran is continuously recurrently bleeding from both nasal cavities, the septum and lateral turbinates daily.  He is treated by multiple cauterization and Vaseline application into both nostrils.  The Veteran still has daily nose epistaxis.  

The Veteran himself contends that he has had several operations over the years to keep his HHT manageable.  In addition, he sees a doctor approximately every two weeks to help control the bleeding.  The Veteran noted incapacitating episodes of up to twice a month because of rupturing blood vessels in his nose.  

In this regard, the Veteran is competent and credible to report on factual matters of which he has first-hand knowledge, e.g., experiencing symptoms such as discharge, bleeding, headaches, pain, and the taking of a prolonged silver nitrate cautery.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

As noted above, the Veteran was assigned a 10 percent evaluation under Diagnostic Code 6512 for sinusitis, indicative of headaches, pain, and purulent discharge or crusting.  See 38 C.F.R. § 4.97, Diagnostic Code 6514 (2010).  The Veteran has been diagnosed with HHT on several occasions.  Private treatment records have demonstrated that the Veteran has been seen repeatedly for recurrent HHT with symptoms such as discharge, bleeding, headaches, pain, and the taking of a prolonged silver nitrate cautery.  With regard to the last point, one of the Veteran's examiner's has likened the Veteran's prolonged silver nitrate cautery for his HHT with extensive antibiotic treatment.

The Board finds that the Veteran clearly meets the criteria for a higher 30 percent evaluation for HHT, as he has demonstrated symptoms of chronic HHT manifested by more than six non-incapacitating episodes per year.  Further, the record establishes that the Veteran underwent repeated surgeries for HHT.  Here, multiple surgical procedures are indicated in the record, including at least 3 laser surgeries, a septoplasty to create a scar and the placement of a septal button.  Purulent and bloody discharge and crusting has been noted on several occasions as well.  The Board notes further, that the Veteran is competent to report the nature and frequency of his symptoms and his reports are credible as they are consistent with symptoms noted during periodic examinations.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran also apparently suffers from epistaxis on a daily basis.  Although the record is devoid of evidence of radical sinus surgery with chronic osteomyelitis, the record does demonstrate symptoms that more nearly approximate a near constant HHT with recurring nose bleeds disability characterized by daily epistaxis, as well as discharge, crusting, bleeding, pain and the taking of a prolonged silver nitrate cautery, after repeated surgeries.  As such, an evaluation of the maximum 50 percent for the Veteran's service-connected sinusitis is warranted in this case throughout the appeal period.  See 38 C.F.R. § 4.97, Diagnostic Code 6514 (2010); 38 C.F.R. § 4.7.

Extraschedular rating 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's HHT with recurring nose bleeds disability.  The evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate.  In fact, as discussed in detail above, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria (which explicitly considers the Veteran's symptoms such as incapacitating and nonincapacitating episodes and headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries).  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  

In any case, there is nothing in the record to indicate that the service-connected HHT with recurring nose bleeds disability causes impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  The evidence does not support the proposition that the Veteran's service-connected disability present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. §3.321(b)(1) (2010).

Therefore, although the Board does not find that the Veteran's claim meets the standard for an extraschedular rating, following a thorough review of all available evidence, the Board concludes that the Veteran's disability meets the criteria for the maximum schedular evaluation of 50 percent for his service connected HHT with recurring nose bleeds disability throughout the appeal period.

Duties to Notify and Assist 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. §5103(a) (West 2002 & Supp. 2010); 38 C.F.R. §3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, the elements of proper notice included informing the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 C.F.R. §3.159 (2010).

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice requirements of 38 U.S.C. §5103(a) and 38 C.F.R. §3.159(b) apply to all five elements of a "service connection" claim, defined to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board concludes that VA has met its duty to notify the Veteran concerning his claims.  In this case, the Veteran was notified of the respective duties of the claimant and of VA, as well as of the evidence needed to substantiate his claims for an increased rating for his HHT with recurring nose bleeds disability by letter in November 2007, before the rating decision on appeal.  This letter provided the Veteran with the specific notice required by Dingess, supra.  

In any event, the Board finds that the Veteran is not prejudiced by the manner or timing of VCAA notice in this case.  He was given the rating criteria for his HHT with recurring nose bleeds disability in the May 2008 rating decision, June 2009 Statement of the Case (SOC) and the September 2009 supplemental SOC.  These notifications show that a reasonable person could be expected to understand what was needed to substantiate the claims.  The Veteran described to what extent his HHT impacted his daily activities in his private treatment records.  Consequently, it is also demonstrated that the Veteran had actual knowledge of the specific rating criteria for the HHT with recurring nose bleeds disability, and why higher ratings had not been assigned, as well as an opportunity to present evidence and argument to support a higher rating.

The Board also concludes that VA has met its duty to assist the Veteran in developing the evidence to support his claim.  The record contains service treatment records, VA treatment records and private (military) records.  Statements of the Veteran have been associated with the record.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  The Veteran has not indicated that there are any available additional pertinent records to support his claims.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




ORDER

An increased rating of 50 percent is warranted for the Veteran's service-connected HHT, subject to the provisions governing the award of monetary benefits.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


